DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remark, filed 07/22/2021, with respect to claims 1 and 11 have been fully considered and are persuasive.  The previous ground of rejection has been withdrawn. 

Reasons for Allowance
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:
RE claim 1, the prior-art does not teach a rotor assembly for a motor, wherein the rotor assembly is matched with a stator assembly, the rotor assembly and the stator assembly have a minimum air gap width value therebetween, and the rotor assembly comprises: a plurality of magnets; a main-body portion having a center axis and an outer peripheral edge; a plurality of magnet-receiving slots spatially corresponding to the plurality of magnets and accommodating the plurality of magnets therein, wherein the plurality of magnet-receiving slots are disposed on the main-body portion around the central axis of the main-body portion and located through the main-body portion, wherein each of the plurality of magnet-receiving slots accommodates the corresponding magnet therein, the magnet-receiving slot has a slot width value in an wherein the arc-trimming depth value is greater than a sum value of a rate constant multiplied by the slot width value and then subtracted 2 times of the minimum air gap width value, and is less than the sum value of the rate constant multiplied by the slot width value and then plus 2 times of the minimum air gap width value, wherein the arc-trimming interval value is greater than 0.5 times of the minimum air gap width value and is less than 2 times of the minimum air gap width value.
Claims 2-10 are allowable for their dependency on claim 1.
Claims 11-20 are allowed for similar reason as claims 1-10.

None of the prior art references of the record, either stand-alone or in combination, has taught or suggest the above-mentioned features in combination with other limitations recited in the claims.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS TRUONG whose telephone number is (571)270-5532.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571)272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/THOMAS TRUONG/Primary Examiner, Art Unit 2834